Citation Nr: 1711382	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for prostate cancer to include as secondary to herbicide exposure. 

2. Entitlement to service connection for Guillain-Barre Syndrome (GBS) to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, Thailand, or Guam during the Vietnam era; his overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam; and there is no evidence that he was exposed to an herbicide agent such as Agent Orange during active service. 

2. Prostate cancer was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service prostate cancer is causally related to his active service or any incident therein. 

3. GBS was not present during the Veteran's active service and did not manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service GBS is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1. The Veteran is not entitled to the presumption of in-service herbicide agent exposure. 38 U.S.C. § 1112; 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

2. Prostate cancer was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3. GBS was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for prostate cancer and GBS. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated July 2010.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), military personnel records, and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) obtained verification from the Joint Services Records Research Center (JSRRC) that the Veteran did not perform temporary duty in Vietnam as ordered by the last remand.  The Board finds that the clinical findings of the Veteran's disabilities and the record development of the Veteran's service sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

Although the Veteran was not afforded a VA medical examination, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish the occurrence of any event, injury, or disease during service relating to the Veteran's current prostate cancer or GBS.  Moreover, the record contains no indication that his current prostate cancer or GBS are causally related to his active service, any incident therein, or any service-connected disability.  Under these circumstances, an examination or opinion is not necessary with respect to these claims.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Service Connection - Prostate Cancer and GBS

Legal Criteria:

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons or bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim being decided.

The Veteran seeks service connection for prostate cancer and GBS.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 
Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1189 (Fed. Cir. 2008) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).  If a Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the other requirements of 38 C.F.R. § 3.307(d) and 3.309(e) are met.  38 C.F.R. § 3.309(e) (2016).  

Even if a Veteran does not qualify for the presumption of herbicide agent exposure, the Veteran may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl, 21 Vet. App. at 123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background:

The Veteran originally applied for service connection for prostate cancer and GBS in June 2010, stating that he was on temporary duty in Vietnam, specifically "Thon Son Nyut in Saigon . . . during late 1966 and early 1967." 

Personnel records request response dated July 2010 returned "no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam." 
In a statement in support of his claim dated July 2010, the Veteran added that he served on temporary duty not only in Vietnam, but additionally in Guam and Thailand from 1966 to 1967 while he was stationed at Ellsworth Air Force Base in South Dakota. 

In the June 2011 notice of disagreement, the Veteran wrote that he "went to Vietnam on temporary duty at least twice.  We delivered supplies and worked on aircraft in Vietnam.  These trips lasted a couple days each." 

Personnel Records associated with the record in September 2014 showed that the Veteran had several instances of misconduct while in service including: October 1966, December 1966, April 1967, June 1967, August 1967, and September 1967.  From December 1966 to January 1967, the Veteran was ordered to thirty days of correctional custody for his misconduct.  Additionally, a performance report completed in April 1967 stated that the Veteran:

lacks the initiative and drive to become adjusted to Air Force life.  During the period of this report, he has been in correctional custody for 30 days.  He consistently runs late for work, his training is behind, his military bearing is very poor, and his attitude is 'so what.'  [His] off duty conduct is very poor.  He has been in trouble with the police and courts downtown and here again his attitude is very poor.  He has to be made to do everything.

In August 1967, a line of duty investigation showed that the Veteran had "knowingly administered himself an overdose of ten meprobamate tablets" in July 1967 after he discovered that his fiancée had left him.  In October 1967, the Veteran was recommended for discharge for unsuitability under Section A, AFM 39-12, in part related to his "immature personality, passive-aggressive type."  

In September 2014 the Board remanded the case to contact the JSRRC, the Air Force Historical Research Agency (AFHRA), and National Archives and Records Administration (NARA) and requested verification of whether the Veteran performed temporary duty in Vietnam, Guam, and Thailand (as he had alleged) while stationed with the 821st Strategic Aerospace Division, 28th Organizational Maintenance Squadron (OMS), during late 1966 to early 1967.  In addition, the Board remanded the case and instructed the AOJ to acquire medical records that might show an illness specifically related to Agent Orange, as the Veteran had indicated. 

A reply from the AFHRA dated March 2015 stated that the 28th Bomb Wing, which the 28th OMS was assigned, "did go to Guam and Okinawa in 1966 and 1967; however they never went to Vietnam."  In addition, it appears that the official documentation from AFHRA was not provided to the record.  The archivist stated that "due to overwhelming number of VA requests that I have received, it will take a while before I can provide you with the documentation you are requesting (it will take approximately six months)."  In March 2015, the JSRRC coordinator made an official finding that the 28th OMS "did send troops to Guam and Okinawa[, Japan,] in 1966 and 1967, but they did not go to Vietnam."  


Analysis and Conclusion: 

The Board finds that service connection is not warranted in this case.  While the Veteran suffers from current diagnoses of prostate cancer and GBS, the Board finds that his reports travel to Vietnam, Guam, and Thailand for brief temporary duty assignments not supported by the record and not credible (and therefore cannot trigger the presumption of herbicide agent exposure).  The contradictory statements the Veteran has supplied, in addition to the misconduct shown in personnel records, lend serious doubt as to whether he would have been placed on temporary duty assignments overseas.

First, the Board finds that the Veteran was not on temporary duty assignment in Vietnam.  A personnel records request, a copy of his DD214, and JSRRC/AFHRA research consistently provide affirmative evidence that the Veteran's squadron did not serve in Vietnam.  Additionally, the Veteran's June 2010 statement that he served on temporary duty in "Thon Son Nyut in Saigon... during late 1966 and early 1967" are inconsistent with the personnel records showing he was in correctional custody for thirty days for misconduct at this time.  

The Board notes that the Veteran stated in July 2010 that he had additionally been to Guam and Thailand on a temporary basis.  The Board finds that the evidence of record indicates that these statements are also not credible (while noting that such service, in any case, would not trigger the presumption of herbicide agent exposure).  The RO noted in November 2013 that a service member of rank at the Veteran's level who had several instances of misconduct, was still in training, and was discharged after a year of service would not have been placed on temporary duty overseas.  The Veteran's DD-214 and personnel records confirm that he was not assigned anywhere overseas.  Additionally, the Board notes the additional inconsistency that this was the only time the Veteran claimed he had served on temporary duty in Guam or Thailand (as opposed to temporary duty in Vietnam), further undermining the credibility of the Veteran's statements.

The noted inconsistencies between the Veteran's statements and the record compel the Board to conclude that the more recent statements made in the course of seeking VA benefits are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  The direct conflicts between the Veteran's statements and the evidence of record, as well as the internal inconsistencies noted above, compel the Board to the conclusion that the Veteran is not an accurate historian as to these particular statements.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board affords them little probative weight and finds that the Veteran did not have service overseas and is not entitled to the presumption of in-service herbicide agent exposure.  Id.

The Veteran has argued that another remand is necessary because AFHRA did not have time to submit official documentation that the Veteran's squadron was not in Vietnam.  The Board finds this argument unpersuasive.  Official documentation would have only confirmed the answer already provided by AFHRA and, given that the Board accepts the AFHRA statement and finds the Veteran's statements not credible, further detail or formal documentation from AFHRA would not change the outcome of the claim.  As stated previously, the Board finds that the record as it stands has been fully developed for the adjudication of this claim. 

Finally, the Board notes that there is no evidence of record, nor has the Veteran argued, that his disabilities are related to any event or injury in service other than the claimed herbicide agent exposure, which has not been established.  Neither the Veteran's prostate cancer nor his GBS were present during his active duty and they did not manifest to a compensable degree within a year post-service.  Therefore, service connection for GBS and prostate cancer are not warranted.  


ORDER

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for GBS is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


